DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                 DENSYL ALEXIS DIAZ RODRIGUEZ,
                           Appellant,

                                   v.

 HSBC BANK USA, N.A., as Trustee for Deutsche Alt-A Securities Inc.,
       Mortgage Pass Through Certificates Series 2006-AR2,
                           Appellee.

                             No. 4D22-1478

                          [November 23, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE17014121.

   W. Trent Steele of Steele Law, Hobe Sound, for appellant.

   Richard S. McIver of Kass Shuler, P.A., Tampa, for appellee.

WARNER, J.

   A defendant in a residential foreclosure case appeals an order denying
his motion to quash service of process, set aside the default, and vacate
the default final judgment. The parties agree that the original return of
service was defective on its face. Because we conclude that the bank did
not properly amend the return of service or prove actual service on the
defendant, we reverse.

   Appellee bank, HSBC, owned a mortgage executed in 2006 on a
property that was transferred to appellant, Densyl Alexis Diaz Rodriguez,
by quit claim deed in March 2017.The bank filed a foreclosure complaint
in July 2017 and added Rodriguez as a defendant in April 2018. A return
of service was filed reflecting that Rodriguez was served with process on
July 21, 2018. The return listed the service address as a specific street
address in Cidra, Puerto Rico. The return did not state the manner of
service or time of service. The return stated that the person served was
not married but contained no other description, and the section for
comments was left blank. Rodriguez did not answer, and the bank secured
a default and then a default final judgment in March 2019.
   In August 2021, Rodriguez filed a verified motion to quash service of
process, set aside the default, and vacate the default final judgment. He
claimed that he was never served with process. He also argued that the
return of service was defective on its face because it did not indicate the
manner or time of service and falsely stated that he was not married.

   The day after Rodriguez filed his motion, the bank filed an amended
return of service. The box for “individual service” was checked, indicating
that service was completed by delivering a copy of the complaint and
summons to the named defendant, but no other changes were made.

   In December 2021, Rodriguez filed a supplemental motion, arguing that
the amended return of service was still defective on its face because it still
did not indicate the time of service and still falsely stated that he was not
married. Less than an hour after Rodriguez filed his supplemental motion,
the bank filed a second amended return of service. The time of service,
3:10 p.m., had been hand-written on the return.

   The court held an evidentiary hearing on Rodriguez’s motions. At the
start of the hearing, the bank made an ore tenus motion to accept the
amended returns of service as relating back to the original return. Over
Rodriguez’s objection, the court determined that it was authorized to
accept the amended returns. The court also determined that the second
amended return was facially valid, and therefore Rodriguez had the burden
of proving that service was not proper.

   Rodriguez testified that he was not served with process and did not find
out about the foreclosure case until after the default final judgment was
entered. He testified that he lived at an address in Cidra, Puerto Rico,
which was different from the address reflected on the return of service. He
had owned that home, which is located inside a gated community, since
2006. He testified the address reflected on the return of service is the
mailbox address for his home, the mailbox being located in an area outside
the gated community. He testified that a homeowner must give permission
for anyone to come inside the gated community where the homes are
located.

   Rodriguez also testified that, at the time of the alleged service in July
2018, he and his wife were staying at his father’s house in a different city
because his father was injured and needed help. His sister-in-law and her
husband were staying at the home in Cidra. He and his wife had returned
home around the end of the year. The bank’s attorney impeached this
testimony by showing that Rodriguez had stated in a bankruptcy petition

                                      2
filed in 2019 that he had lived at the home in Cidra continuously for the
past three years.

    The process server also testified. He had no independent recollection
of serving Rodriguez and did not have any notes, papers, or photographs
related to the service. He testified that, based on the original return of
service, he was “pretty sure” that he had served Rodriguez at the property
in Cidra on July 21, 2018. He admitted that he made a “mistake” in failing
to indicate the manner of service in the original return of service and in
failing to write down the time he served Rodriguez. He testified that he
knew he must have served Rodriguez individually because, if he had
substitute served someone else, he would have written down who it was.
He also testified that, because he indicated on the original return of service
that Rodriguez was not married, the person he served must have said that
he was not married.

   On cross-examination, Rodriguez’s attorney asked the process server
how he could have known more than three years after the alleged service,
and without any notes or independent recollection, that he had served
Rodriguez at 3:10 p.m. as stated in the second amended return of service.
The process server explained that the date of service was a Saturday, and
he “usually” started working at noon on Saturdays. Rodriguez’s house
was about 75-90 minutes from his house, so he calculated that he must
have served him sometime between 2:00 p.m. and 4:00 p.m. From that
window of time, he chose 3:10 p.m. “at random.”

   The court ruled that it would accept the amended returns of service
based on the process server’s testimony. The court reiterated that
Rodriguez had the burden of proving that service was not proper because
the second amended return was facially valid. The court expressed
concern that there were “so many t’s not crossed and so many i’s not
dotted,” especially as to the time of service, but the court ultimately
concluded that the process server’s testimony was credible, and
Rodriguez’s testimony was not credible. The court specifically found that
Rodriguez’s testimony that he was not living at the home in Cidra in July
2018 was not credible in light of the statement in his bankruptcy petition
that he had lived there continuously from 2016 to 2019. And the court
noted that Rodriguez did not offer any evidence that he was not home
during the window of time which the process server identified.

   The court later entered a written order (1) granting the bank’s request
to accept the amended returns of service, nunc pro tunc to the date of the
original return of service, and (2) denying Rodriguez’s motion to quash


                                      3
service of process, set aside the default, and vacate the default final
judgment. Rodriguez appeals the trial court’s order.

   We review the court’s legal rulings de novo, and we review its factual
findings for competent substantial evidence. See Davidian v. JP Morgan
Chase Bank, 178 So. 3d 45, 47 (Fla. 4th DCA 2015); Mills Corp. v. Amato,
72 So. 3d 814, 815 (Fla. 4th DCA 2011).

   As the Florida Supreme Court explained in Koster v. Sullivan, 160 So.
3d 385 (Fla. 2015):

      Statutes governing service of process must be strictly
      construed and enforced. Shurman v. Atl. Mortg. & Inv. Corp.,
      795 So. 2d 952, 954 (Fla. 2001). . . . “The doctrine that no
      person shall be deprived of property unless by due process of
      law, reiterated in all American constitutions, gives every
      person the right to demand that the law shall be strictly
      complied with in all proceedings which may affect his title to
      his property.” Standley v. Arnow, 13 Fla. 361, 365–66 (Fla.
      1869). An essential part of this due process protection is that
      a court that seeks to enter and subsequently enforce a
      judgment against an individual “must have jurisdiction of the
      subject matter and of the persons affected. A defect in the
      jurisdiction of the court may render its proceedings void.
      Where the statutes point out the mode of acquiring
      jurisdiction over the person, it must be strictly pursued.” Id.
      at 366.

Id. at 388. The Court in Koster further explained that “[t]he return of
service is the instrument a court relies on to determine whether
jurisdiction over an individual has been established.” Id. (citing Klosenski
v. Flaherty, 116 So. 2d 767, 768–69 (Fla. 1959)).

   The return of service “is no part of the service—either to add to or
detract from it—but is merely evidence to enable the trial judge to conclude
that the court has acquired jurisdiction of the person of the defendant, or
has not done so, as the case may be.” Klosenski, 116 So. 2d at 768–69.
“There may be valid service and a defective return, or there may be invalid
service and a return showing valid service.” Id. at 769 (citations omitted).

   The party seeking to invoke the court’s jurisdiction has the burden of
proving valid service of process before the court can enter a judgment
against the opposing party. See Koster, 160 So. 3d at 389. If the return
of service is shown to be regular on its face, the court can presume that

                                     4
service was valid and that it has lawfully obtained personal jurisdiction
over the party served, unless that party proves by clear and convincing
evidence that service was not valid. See id.; Davidian, 178 So. 3d at 47;
Romeo v. U.S. Bank Nat’l Ass’n, 144 So. 3d 585, 586 (Fla. 4th DCA 2014);
Bank of Am., N.A. v. Bornstein, 39 So. 3d 500, 503 (Fla. 4th DCA 2010). If
the return of service is defective on its face, however, it cannot be relied on
as evidence that service was valid, and the party seeking to invoke the
court’s jurisdiction retains the burden of proving valid service and must
prove valid service by other means. See Romeo, 144 So. 3d at 586, 587–
88; Bornstein, 39 So. 3d at 503; see also Vives v. Wells Fargo Bank, N.A.,
128 So. 3d 9, 15–16 (Fla. 3d DCA 2012).

   Section 48.21, Florida Statutes (2018), states that service is invalid if
the return of service fails to include the date and time process was
received, the date and time it was served, the manner of service, the name
of the person who was served, and the position of the person who was
served if they were served in a representative capacity. Section 48.21(2)
provides that a return of service can be amended to include the necessary
facts “at any time on application to the court from which process issued.”
§ 48.21(2), Fla. Stat. (2018). “On amendment” of the return of service,
“service is as effective as if the return had originally stated the omitted
facts.” Id.

   The parties agree that the original return of service in this case was
defective on its face because it failed to state the manner and time of
service as required by section 48.21(1). Rodriguez argues that the court
erred in accepting the amended returns, which were filed after a default
judgment was entered against him, and in finding that the second
amended return of service was facially valid, without requiring the bank
to prove the facts omitted from the original return of service. We agree.

   A statute that is clear and unambiguous must be given its plain and
obvious meaning. E.g., Koster, 160 So. 3d at 390. Section 48.21(2)
provides that a return of service can be amended to include omitted facts
“on application to the court from which process issued” and that, “[o]n
amendment, service is as effective as if the return had originally stated the
omitted facts.” § 48.21(2), Fla. Stat. (2018). The plain meaning of this
language is that a return of service which is defective because it omits
necessary facts remains defective until the court permits an amendment
that supplies the omitted facts. When the return of service is defective, it
cannot be relied on as evidence that service was valid, and the party
seeking to invoke the court’s jurisdiction retains the burden of proving
valid service before a judgment can be entered. See Koster, 160 So. 3d at


                                      5
388–89; Romeo, 144 So. 3d at 587–88; Vives, 128 So. 3d at 15–16;
Bornstein, 39 So. 3d at 503.

   The court in this case put the cart before the horse, so to speak. Before
taking any evidence, the court accepted the amended returns of service,
determined that the second amended return was valid on its face, and
placed the burden on Rodriguez to overcome the presumption that service
was valid and conferred jurisdiction upon the court to enter the default
judgment. This was error. The bank needed to prove the facial validity of
the second amended return for the court to accept it as amending the
original return and creating a presumption of valid service. See Koster,
160 So. 3d at 389 (stating that the party seeking to invoke the court’s
jurisdiction must demonstrate the facial validity of the return of service).
Alternatively, the bank needed to prove that service was in fact valid
despite the facial invalidity of the return. See Klosenski, 116 So. 2d at
768–69. The bank’s evidence proved neither.

    The bank failed to prove the facial validity of the second amended
return of service because the time of service that was added was purely
speculative. The process server testified that he did not independently
recall serving Rodriguez and had no notes or papers relating to the service.
He admitted that he failed to note the time of service on the original return
of service and chose a time essentially “at random” when he was asked to
amend the return more than three years later. We conclude that the court
erred in accepting the second amended return as amending the original
return because the amendment of the time of service was not supported
by competent substantial evidence. See Ahern v. Leon, 332 So. 3d 1028,
1030 (Fla. 4th DCA 2022) (quoting Realauction.com, LLC v. Grant St. Grp.,
Inc., 82 So. 3d 1056, 1059 (Fla. 4th DCA 2011)) (“Speculative testimony is
not competent substantial evidence.”). Thus, the return of service
remained defective, did not create a presumption of valid service, and
could not be used by the bank as evidence that service was valid.

   The bank also failed to prove that service was in fact proper despite the
facial invalidity of the return of service. Again, the process server did not
independently recall serving Rodriguez and had no notes or papers relating
to the service. The process server testified that he was “pretty sure” he
had served Rodriguez based on the original return of service. Yet the only
information included in that return about the person served was that the
person was not married. Rodriguez testified that he was married.
Therefore, the only information which the process server included in the
return of service indicated that the process server did not actually serve



                                     6
Rodriguez. The bank offered no other evidence to prove that Rodriguez
was actually served. 1

   For these reasons, we conclude that the court erred in accepting the
second amended return of service and in denying Rodriguez’s motion to
quash service of process, set aside the default, and vacate the default final
judgment. We therefore reverse the order on appeal. On remand, the court
shall vacate the default and the default final judgment, quash service of
process, and conduct further proceedings consistent with this opinion.

    Reversed and remanded.

KLINGENSMITH, C.J., and LEVINE, J., concur.

                               *         *          *

    Not final until disposition of timely filed motion for rehearing.




1 Even if we were to uphold the court’s acceptance of the second amended return
of service or conclude that the bank otherwise proved valid service, we would still
hold that the court was required to vacate the default and the default final
judgment. In Tetley v. Lett, 462 So. 2d 1126 (Fla. 4th DCA 1984), it was
undisputed that the defendant was served with process, but the return of service
did not list the time of service or include a notary seal. Id. at 1126. The defendant
did not answer, and the clerk entered a default. See id. We held that, while the
service was sufficient to obtain personal jurisdiction over the defendant, the
failure to strictly comply with the statutory requirements placed that jurisdiction
into a “state of dormancy” during which the clerk did not have the authority to
enter a default. Id. at 1127; see also Re–Emp. Servs., Ltd. v. Nat’l Loan
Acquisitions Co., 969 So. 2d 467, 471 (Fla. 5th DCA 2007) (stating that, “[w]hen
there is an error or omission in the return of service, personal jurisdiction is
suspended and it ‘lies dormant’ until proper proof of valid service is submitted”);
Chigurupati v. Progressive Am. Ins. Co., 132 So. 3d 263, 265–66 (Fla. 4th DCA
2013) (holding that, even though the plaintiff eventually established proper
service of process, a defect on the face of the return of service rendered
jurisdiction dormant, and the clerk lacked the authority to enter a default during
the period of dormancy). Here, because the original return of service was
defective on its face, any personal jurisdiction over Rodriguez lay dormant and
the court lacked the authority to enter the default, and the default judgment,
regardless of whether the bank later filed a facially valid return of service or
otherwise proved that service was valid.

                                         7